The evidence of Meserve tended to show that he took away, by consent of the plaintiff, the hay which the defendants were charged with taking from the top of the other mows, and was admissible for that purpose. No reason is apparent to me why the whole that was said by Brown should not be heard. The verdict being for the defendants, the plaintiff could not be prejudiced by any influence that part of the testimony might have had upon the damages.
LADD. J., concurred.
The exception is overruled, and there must be
Judgment on the verdict.